Published Order Finding Respondent in Contempt of Court and Imposing FineOn January 7, 2010, the Court suspended Respondent from the practice of law for failing to cooperate with the disciplinary process. Respondent's noncooperation suspension was converted to an indefinite suspension on August 27, 2010. Respondent has remained under suspension at all times thereafter.The Commission filed a "Verified Petition for Rule to Show Cause" on March 16, 2018, asserting that Respondent practiced law in this state and held himself out as an attorney while suspended from the practice of law. Specifically, the Commission alleges that in December 2017 Respondent sent a settlement demand letter to an insurance company on behalf of an individual ("Claimant"). In that letter, which is attached to the Commission's verified petition, Respondent identifies himself using the term "esquire," indicates he is acting in a representative capacity, and advances a detailed legal argument on Claimant's behalf.The Court issued an order to show cause on March 20, 2018, directing Respondent to show cause in writing, within 15 days of service, why he should not be held in contempt for disobedience to this Court's order suspending him from practice. It has been over 15 days since Respondent was served, and Respondent has not responded. We therefore find that Respondent has practiced law in violation of his suspension as asserted by the Commission.This Court has inherent and statutory authority to punish contempt of court. See Matter of Mittower, 693 N.E.2d 555, 559 (Ind. 1998). Under the circumstances, the Court concludes that a fine of $500 is sufficient discipline for Respondent's contempt of court by practicing law while suspended.The Court therefore ORDERS that Respondent be fined the sum of $500. Respondent shall remit this amount within 60 days of the date of this order to the Clerk of the Indiana Supreme Court, Court of Appeals, and Tax Court. The costs of this proceeding are assessed against Respondent.All Justices concur, except David, J., who dissents and would impose more significant sanctions for Respondent's contempt.